DETAILED ACTION

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 7 January 2022 (“Reply”) has been entered.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Response to Arguments
Applicant's arguments filed in the Reply have been fully considered but they are not persuasive.  The Examiner nevertheless appreciates Applicant’s efforts to advance prosecution of this application.
	In Applicant’s comments in the Reply, in the paragraph bridging pages 7-8, Applicant asserts that Burkholz does not explicitly disclose that the hollow region of the adhesive patch of Claim 1, as amended, has a size suitable for a finger of a medical staff to extend through.
e.g., candy-stripers) who work at a medical facility, in addition to all adults.  Furthermore, this range includes the fingers of humans whose fingers’ sizes are several standard deviations from the mean: very small teens and adults, and very large adults (e.g., a basketball center).  It is in this context that the Examiner evaluates this claim term.  The size of Burkholz’s window is approximately the same size as that disclosed by Applicant, and the devices are from the same art and used in exactly the same environment; any differences between the two windows does not change that the claimed feature still reads on Burkholz’s window because a statistically very small person with their very small pinkie is perfectly capable of extending their pinkie through Burkholz’s window.  So, while Burkholz does not state that one could or should do so, it is not relevant because Applicant is not claiming a method of using a device, but is claiming the device per se.
	In Applicant’s comments in the Reply, in the first full paragraph of page 8, Applicant asserts that: 
	(a) Burkholz teaches that the catheter is to be inserted into the patient before being attached or secured to the anchor pad; 
	(b) there is no need for the anchor pad of Burkholz to have a mechanism similar to the claimed hollow region for the medical staff to hold the catheter through the hollow region when inserting the catheter into the patient, because the anchor pad can be totally disregarded at this time;
	(c) Burkholz’s window is disposed to provide access to the skin of the patient for application of a topical skin adhesive at an insertion site of the catheter within the window, and as such the window is disposed around the catheter for the skin adhesive to be applied at the insertion site within the window; 
	(d) whether the window should “have a size suitable for a finger of a medical staff to extend through” is not of concern in Burkholz because there is no relevance; and,
	(e) that the hollow region of the adhesive patch having “a size suitable for a finger of a medical staff to extend through” is not disclosed or suggested by Burkholz.
	Concerning (a), as the Examiner previously explained in the prior Office Action, Burkholz discloses a device which includes all of the claimed structures at least at a point prior to application of its adhesive; whether or not it describes the same order of operations as contained in Applicant’s specification is not relevant to the scope of the claims.
	Concerning (b), whether or not there is a need for medical staff to have a place to put their finger when manipulating Burkholz’s device is also not relevant; if Burkholz’s window is capable of being used in the way Applicant’s functionally claimed feature states, then the claimed hollow reads on Burkholz’s window.
Burkholz’s stated purpose for providing the window is equally irrelevant; just because Applicant may have discovered another use for that same window does not mean that the claimed hollow does not read on Burkholz’s window.
	Concerning (d), Burkholz’s concerns, whether expressed or not in its disclosure, are not relevant when Burkholz describes a window which is fully capable of performing the claimed function.
	Concerning (e), the Examiner concludes that the window described in Burkholz is of a size which permits a pinkie of a person who is “medical staff” to extend through it, and thus is read on by the claimed feature.
	The Examiner notes that Applicant has provided no additional comments concerning the newly added feature(s) at the end of Claim 1, and relies only on the merits of Claim 1 in support of all of the dependent claims.

Specification

The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 C.F.R. § 1.75(d)(1) and M.P.E.P. § 608.01(o).  Correction of the following is required: the newly added feature of Claim 1, “said outer casing having a hollow section that is formed in a central area of said outer casing and that has a shape corresponding to said hollow region of said adhesive patch,” finds no .

Claim Rejections - 35 USC § 103
	Claim 1 is rejected under 35 U.S.C. § 103 as being unpatentable over Burkholz in view of U.S. Patent App. Publ. No. 2019/0388652, by Albany (“Albany”) (made of record with the Action dated 21 July 2021).
	Burkholz describes an injection device substantially as claimed by Applicant.  More specifically, Burkholz describes the following, reference being made to the claims’ features and parenthetically to Burkholz’s disclosure.
	Claim 1: A catheter device adapted for adhering to skin of a user for injection of a liquid into the user (Abstract), said catheter device comprising:
	an adhesive patch (Figs. 1A, 1B, 10) having a patch body (14) and a hollow region (20) that is formed in said patch body, said patch body having opposite first (18) and second (16) surfaces, said second surface being adapted for adhering to the skin of the user; and
	an injection module (26 generally) including a connecting seat (arcuate portions of 26) that is disposed on said first surface, and a catheter (12) that is connected to said connecting seat, said catheter having a secured end portion (the unlabeled hub being a secured end portion in the seat) that is disposed in said connecting seat, and an injection end portion that is opposite to said secured end portion (unlabeled in Fig. 1A, in broken see also block 56 of Fig. 4 and col. 8, lines 8-12: “At block 56, a catheter may be inserted into a patient at an insertion site. The catheter may include or correspond to the catheter 12 discussed with respect to any of the previous FIGS. 1-3. In some embodiments, once a distal tip of the catheter is properly placed into a blood vessel of the patient and an introducer needle is withdrawn from the blood vessel and the distal tip, the catheter may be left in place to provide intravenous access to the patient.”),
	said catheter extending, at an angle to said adhesive patch, from said connecting seat through said hollow region to a side of said adhesive patch corresponding to said second surface (catheter 12 extends at an angle to the patch 14 because the catheter is straight and traverses the patch from its top surface, through the hollow 20, past the bottom surface, and into the patient), after said injection end portion of said catheter penetrates the skin at an injection position, said adhesive patch covering the injection position of the skin and securing a position of said catheter relative to the injection position (Burkholz’ patch and catheter are fully capable of being mutually oriented such that the patch covers the injection position of the skin of the patient and secures a position of the catheter relative to the injection position).
	Burkholz does not, however, describe an outer casing covering said first surface of said adhesive patch and defining a receiving space that receives a portion of said injection module, said outer casing having a hollow section that is formed in a central 
	Albany describes a catheter housing for securing a catheter device coupled to a catheter (Abstract) and is therefore from an art which is the same or very closely analogous to those of Burkholz and Applicant’s claims.  Albany teaches that such a device, see Figs. 3A-H, 4A, and 4B, can include an outer casing (120) covering said first surface (see Fig. 1, showing the general configuration of all of the outer casings covering the lower portions) of said adhesive patch and defining a receiving space (Fig. 3F shows the hollow interior of the outer casing 120, including a receiving space) that receives a portion of said injection module (injection module 40 is held in portions 125-127 within the interior space), said outer casing having a hollow section (200) that is formed in a central area of said outer casing (see Fig. 3F) and that has a shape corresponding to said hollow region of said adhesive patch (shape of opening 200 corresponds to the shape of opening 63, Fig. 4A; see [0155], “Removing the window from the roof 201 can provide access to interior portion of the catheter housing 10 and/or the catheter insertion site without having to remove the catheter housing 10 from the patient.”).
	Viewed together, openings 200 and 63 have a ‘shape corresponding’ to each other, noting that “shape” does not include “size”, and the word “corresponding” is not defined in the instant specification and does not mean “identical” to a person of ordinary skill in the art.
Burkholz’s device, an outer casing covering said first surface of said adhesive patch and defining a receiving space that receives a portion of said injection module, said outer casing having a hollow section that is formed in a central area of said outer casing and that has a shape corresponding to said hollow region of said adhesive patch, because Albany teaches doing so to, “provide access to interior portion of the catheter housing 10 and/or the catheter insertion site without having to remove the catheter housing 10 from the patient.”

	Claims 9, 10, and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Burkholz and Albany as applied against Claim 1 above, and further in view of International App. Publ. No. WO 2009/125398 A2, by Yodfat et al. (“Yodfat”).
	Burkholz and Albany together describe an injection device substantially as claimed by Applicant; see above. Neither Burkholz nor Albany, however, describes all of the additional subject matters recited in Claims 9, 10, and 13, namely:
	a flexible printed circuit board having a main board portion, and an extending portion that extends from said main board portion in a direction away from said main board portion, that is strip-shaped, and that has an end section opposite to said main board portion, wherein a section of said extending portion between said main board portion and said end section is not installed with any components thereon (Claim 9);

	a flexible printed circuit board having a main board portion and a folded portion that is connected to and disposed over said main board portion, said main board portion and said folded portion both being configured to allow electronic components to be installed thereon (Claim 13).
	Yodfat describes portable infusion devices/systems that can be attached to a body of a patient which have a reusable part and a disposable part (Yodfat, para. [001]), and are therefore injection devices/systems from the same or an analogous art to that of Burkholz, Albany, and the claimed combinations.  More specifically, Yodfat describes (with reference to annotated Fig. 33b, reproduced below): a flexible PCB 130 (see Fig. 31), a main board portion 132a (middle section in Fig. 33b); an extending portion 132a, b (upper section in Fig. 33b) which is strip-shaped because it is generally elongate; an end section 132b (top-most portion in Fig. 33b); and a section not installed with any components 132b (Figs. 31-33b; Yodfat paras. [0247], [0256], [0257]); para. [0256] “As illustrated, the PCB 132 may accommodate one or more electronic components (e.g., a CPU, an antenna, an RF modem, etc.).”  “The reusable part 100 can further comprise at least a portion of an occlusion sensor 140 with a sensing element 142 which is electrically connected to the Printed Circuit Board (PCB)/electronics 130 of the reusable part.” Yodfat, para. [0247]. The folding portions (see above) fold over the main board portion (see Figs. 31, 33a) in order to electronically monitor the infusion performed by 
	It would have been obvious, before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains, to provide the injection device described together by Burkholz and Albany with the features recited in Claims 9, 10, and 13, noted above, because Yodfat describes providing the same features in an injection device in the same or an analogous art in order to electronically monitor an infusion performed by the device to the patient in a wearable infusion device, and to reduce the space occupied by the PCB in the device.

	Claims 2-5 are rejected under 35 U.S.C. § 103 as being unpatentable over Burkholz and Albany as applied against Claim 1 above, and further in view of Yodfat and U.S. Patent App. Pub. No. 2015/0099398, by Benoliel (“Benoliel”).
	Burkholz and Albany together describe an injection device substantially as claimed by Applicant; see above.  Neither describes, however:
a monitoring unit including a circuit board that is disposed on said first surface of said patch body, wherein said circuit board is a flexible printed circuit board, and has a main board portion that is formed with a plurality of slits on a periphery of said main board portion (Claim 2);
said periphery of said main board portion is aligned with a part of a periphery of said patch body (Claim 3);

a plurality of electronic components are disposed at said main board portion and said end section of said extending portion (Claim 5).

	Burkholz and Yodfat describe the following, reference being made to the claims’ features and parenthetically to Burkholz’s and/or Yodfat‘s disclosures:
	a monitoring unit (Yodfat, 130; para. [0248]) including a circuit board (Yodfat, 132; see para. [0247]: “The reusable part 100 can further comprise at least a portion of an occlusion sensor 140 with a sensing element 142 which is electrically connected to the Printed Circuit Board (PCB)/electronics 130 of the reusable part.”) that is disposed on said first surface of said patch body (see Yodfat, Figs. 32, 33a, in which circuit board 130, 132 is shown mounted directly to lower portion 134, which corresponds to Burkholz’s patch’s first surface), wherein said circuit board is a flexible printed circuit board (see supra) (Claim 2);
see Yodfat, Figs. 32, 33a, in which the periphery of circuit board 130, 132 aligns with at least a part of a periphery of lower portion 134, corresponding to a patch body) (Claim 3)
	a second side opposite to said first side (see supra concerning Claim 1 and Burkholz), wherein said circuit board further has an extending portion that is connected to and extends from said second side of said main board portion in a direction away from said main board portion, that is strip-shaped, and that has an end section opposite to said main board portion, and wherein a section of said extending portion between said main board portion and said end section is not installed with any components thereon (see supra concerning Claim 9 and Yodfat)(Claim 4); and
	a plurality of electronic components are disposed at said main board portion and said end section of said extending portion (see supra concerning Claim 10 and Yodfat)(Claim 5)
	None of Burkholz, Albany, and Yodfat describes a main board portion that is formed with a plurality of slits on a periphery of said main board portion (Claim 2).
	Benoliel describes a flexible circuit board (“FCB”) 50 which includes a plurality of slits 56 along a periphery of the FCB.  “Metal paths 52 are electrical tracks or metal pads on the PCB and may typically be of copper or nickel and may be coated with gold. The pads are arranged in the same way as the corresponding pads on the edge connector that it is designed to connect with, with gaps 54 in between. Slits 56 may be cut into the Benoliel, para. [0052]. The slits 56 are structurally the same as the slits described in the application.  
	Benoliel is in an art analogous to that/those of Applicant’s endeavor and Yodfat in that they concern the design of PCB/FCBs.  Yodfat describes that devices may include a flexible circuit board which includes main, extending, and end sections because, “[t]he flex-rigid PCB 132 enables a compact spatial arrangement of electronic components.” Yodfat, at para. [0256].  Benoliel states: “Then the gaps between any two pads may be cut to form slits. The slits mechanically separate the pads into separate fingers of the PCB, each finger being flexible to move freely, the PCB material providing resilience.” Benoliel, at para. [0062].  
	It would have been obvious, before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains, to provide Burkholz’s device with the foregoing features of Claims 2-5 for the same reasons as stated for Claims 9, 10, and 13, and to further provide the PCB of the injection device of Burkholz/Yodfat with a flexible wired connection to the PCB, which includes the features recited in Claim 2, noted above, because Benoliel describes providing a flexible wired connection to a PCB in an analogous art, in order to permit a wired connection of Yodfat’s FCB to remote control unit 900 if the RF modem (see [0256]) fails, or as an equivalent alternative to that wireless communication, to facilitate transmission of data collected and analyzed by the electronics on Yodfat’s FCB.

Claim 6 is rejected under 35 U.S.C. § 103 as being unpatentable over Burkholz, Albany, Yodfat, and Benoliel as applied against Claims 2-5 above, and further in view of International App. Publ. No. WO 2020/023681 A1, by Tang et al. (“Tang”).
	Burkholz, Albany, Yodfat, and Benoliel, taken together, describe an injection device substantially as claimed by Applicant; see above.  Burkholz, Albany, Yodfat, and Benoliel do not, however, describe all of the additional subject matter recited in Claim 6, namely, said monitoring unit further includes a photoplethysmography module, said photoplethysmography module including a light-proof cover having first and second light-transmissible windows, a transmitter corresponding in position to said first light-transmissible window, and a receiver corresponding in position to said second transparent window.
	Tang describes a medical monitoring unit and is therefore in the same or an analogous art to those of Applicant and Yodfat. Tang’s medical monitoring unit, similar to that of Yodfat, 36 (Figs., 1–4; para. [0006], [00054], [00062]) has a transmitter 61 and a receiver 62 which form a SpO2 (photoplethysmography) module 60 (para. [00059]; see paras. [00062] “The Kapton® film 65 features cut-out portions that pass radiation emitted by the LED 61 and detected by the photodetectors 62 after it reflects off the patient’s skin.”; [00018] “In embodiments, the flexible-film heating element features an opening that transmits optical radiation generated by the light source so that it irradiates an area of the patient’s chest disposed underneath the housing. In similar embodiments, the flexible film features a similar opening or set of openings that 
	Kapton® is registered for “COATINGS IN THE NATURE OF CONDUCTIVE INKS FOR USE IN THE MANUFACTURE OF PRINTED CIRCUITS” (see U.S. TM Reg’n No. 5281979), “FLEXIBLE FILM FOR ELECTRICAL INSULATION” (see U.S. TM Reg’n No. 0799046), and POLYIMIDE FILM FOR GENERAL USE IN THE INDUSTRIAL ARTS (see U.S. TM Reg’n No. 0798963), which are understood to be opaque. The Kapton® film 65 is thus a light-proof cover which includes first and second light-transmissible windows (the “cut-out portions”), the transmitter and receiver corresponding in position to each of the transparent windows.
	It would have been obvious, before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains, to provide the monitoring unit portion of Yodfat, of the injection device of Burkholz/Albany/Yodfat/Benoliel, with a photoplethysmography module, the photoplethysmography module including a light-proof cover having first and second light-transmissible windows, an transmitter corresponding in position to said first light-transmissible window, and a receiver corresponding in position to said second transparent window, because Tang describes providing a portable, medical monitoring device with such an arrangement of elements, in order to permit photoplethysmography of the patient and inhibit EM radiation noise.

Claim 7 is rejected under 35 U.S.C. § 103 as being unpatentable over Burkholz, Albany, Yodfat, Benoliel, and Tang as applied against Claim 6 above, and further in view of U.S. Patent App. Pub. No. 2018/0235523 A1, by Sauder (“Sauder”).
	Burkholz, Albany, Yodfat, Benoliel, and Tang, taken together, describe an injection device substantially as claimed by Applicant; see above. Yodfat describes the use of a monitoring unit with a power supply module having rechargeable batteries to power the electronic components of its device, see para. [0203], and Tang describes the further inclusion of a photoplethysmography module.  Burkholz, Albany, Yodfat, Benoliel, and Tang do not, however, describe all of the additional subject matter recited in Claim 7, namely, a charging terminal exposed from said patch body.
	Sauder describes providing, in a medical infusion device including a patch 122, a rechargeable battery 254 and a charging terminal 252 (see Figs. 2, 12, 14), for the purpose of providing power to the device, including the battery.  To the extent that Sauder may not expressly indicate that the charging terminal 252 provides power to the rechargeable battery 254, i.e., is a “charging terminal” for the battery as opposed to being a “charging terminal” for the circuits of Sauder’s device, it has been commonplace for any device having a rechargeable battery and a separate power connection, e.g., a connection to A/C line power, to configure the rechargeable battery and separate power connection so that the separate power connection acts as a charging terminal for the rechargeable battery (e.g., laptop batteries, car batteries, UPS batteries).
Yodfat, of the injection device of Burkholz/Albany/Yodfat/Benoliel/Tang, with a charging terminal exposed from the patch body, because Sauder describes providing such a terminal for powering the electronics of a medical monitoring device, and because it has been commonplace for any device having a rechargeable battery and a separate power connection, e.g., a connection to A/C line power, to configure the rechargeable battery and separate power connection so that the separate power connection acts as a charging terminal for the rechargeable battery.

	Claim 8 is rejected under 35 U.S.C. § 103 as being unpatentable over Burkholz, Albany, Yodfat, Benoliel, and Tang as applied against Claim 6 above, and further in view of PCT App. Publ. No. WO 2019/093637 A1 by Moon et al. (“Moon”).  A machine-generated, English translation of Moon was provided with a prior Office Action.
	Burkholz, Albany, Yodfat, Benoliel, and Tang, taken together, describe an injection device substantially as claimed by Applicant; see above. Yodfat describes the use of rechargeable batteries to power the electronic components of its device, see para. [0203], and Tang describes the further inclusion of a photoplethysmography module.  Burkholz, Albany, Yodfat, Benoliel, and Tang do not, however, describe all of the additional subject matter recited in Claim 8, namely, a charging terminal disposed on and exposed from 
	Moon relates to a wearable electronic device (see Figs. 1, 2) which includes a photoplethysmography (PPG) module to monitor biometric information of the person wearing the device.  Accordingly, Moon’s device is in an art analogous to at least those of Yodfat and Tang, and the instant application, because they all concern PPG data collection of patient’s biometrics in order to monitor the patient.
	Moon describes with reference to Fig. 7, reproduced to the right herein, a charging terminal (340, 341, 342) disposed on and exposed from said light-proof cover (R) of a photoplethysmography module (330, 331, 333; that portion of Moon’s device including its PPG electronics, identified in Moon’s Fig. 7 by a light line, is identified with an X) and electrically connected to said rechargeable battery (189; see Fig. 8) through said circuit board (360; see also pg. 13 of the translation: “. . . the battery 189 may include a flexible printed circuit board (notshown) [sic] to provide power to the circuit board 360.”).  Moon explains the design of the device, and particularly the locations of the PPG emitter and detector, and the battery charging electrodes, stating, “With the user wearing the first electronic device (e.g., the first electronic device 200 of FIG. 2), the plurality of electrodes 340 may be hidden by the body portion 210 or the user's body.” (Moon translation, at 11)  The same electrodes can alternatively be used: “As another example, the plurality of electrodes 340 may be electrically connected to the biosensor unit 330 for measuring bio-signals, and may be used as pads for measuring the Id.)  So, to perform that additional function, the electrodes are located with the PPG sensor: “The first electrode 341 and the second electrode 342 may be disposed on arear (R) flat area of the main body 210 so as to be in close contact with the user's body.”  (Moon translation, at 12)
	It would have been obvious, before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains, to provide the rechargeable battery of the monitoring unit portion of Yodfat, of the injection device of Burkholz/Albany/Yodfat/Benoliel/Tang, with a charging terminal disposed on and exposed from said light-proof cover of said photoplethysmography module and electrically connected to said rechargeable battery through said circuit board, because Moon describes providing such a terminal for charging a battery of a medical monitoring device which also includes a PPG module, and to locate the charging terminal on and exposed from a light-proof cover of said photoplethysmography module, because Moon describes doing so in order to hide the charging terminals from view when the device is worn and to enable the same terminals to be used for other bio-sensing when the device is worn by the patient.

	Claims 11 and 12 are rejected under 35 U.S.C. § 103 as being unpatentable over Burkholz and Albany as applied against Claim 1 above, and further in view of International App. Publ. No. WO 2016/130679 A2, by DeStefano et al. (“DeStefano”)
	Burkholz and Albany together describe an injection device substantially as claimed by Applicant; see above concerning Claim 1.  In addition, Burkholz describes a release member 28 removably covering said second surface of said patch body (see Burkholz, col. 6, lines 4-8: “Referring now to FIG. 1B, in some embodiments, the anchor pad 14 may include a release liner 28 that may cover the adhesive layer 22 and may be removed prior to adhering the anchor pad 14 to the skin 24 of the patient.”)(Claim 12).  Burkholz and Albany do not, however, describe all of the additional subject matters recited in Claims 11 and 12, namely:
	a circuit board configured to allow at least one electronic component to be installed thereon; and an actuating module disposed on said circuit board and exposed from said second surface of said patch body, said actuating module being configured to detect a light and to actuate the at least one electronic component according to the detection when the at least one electronic component is installed on said circuit board (Claim 11); and
	that the release member shields the actuating module (Claim 12).
	DeStefano describes a medical infusion and monitoring unit 10 (see, e.g., Figs. 1A-C) that can be attached to a body of a patient, similar to that of Yodfat, and is therefore in an art the same as or analogous to those of Applicant, Burkholz and Albany for the same reasons.  DeStefano describes that the device includes circuit board configured to allow at least one electronic component to be installed thereon (a PCB which is part of power and control system 400), and an adhesive patch (unlabeled; see below).  DeStefano See DeStefano, pg. 34, line 32 to pg. 35, line 15: “In another embodiment, a light sensor may be placed on drug pump 10 near to base opening 252. When drug pump 10 is in place on the user's body, light would be substantially blocked from entering the light sensor. Upon removal of drug pump 10 from the target tissue, light may be sensed by the light sensor and the light sensor may trigger an electromechanical actuator to allow or cause activation of retraction.”  DeStefano describes covering adhesive used to adhere surface 12 to the patient, with a removable liner and shroud (“Additionally, the drug pump 10 may contain an adhesive patch (not shown) and a patch liner (not shown) on the bottom surface of the housing 12.” DeStefano, page 35, lines 3-4).  Thus, DeStefano describes that the release member shields the actuating module, because the release member covers the bottom of the device, over the adhesive, and the actuating module is within the device and directed to detect light entering the device past the adhesive.
	It would have been obvious, before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains, to further include in the device of Burkholz and Albany the foregoing features of Claims 11 and 12, see above, including configuring Burkholz’s liner 28 to cover an actuating member, because DeStefano describes implementing these features to permit DeStefano, page 35, lines 8-15.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  A U.S. equivalent of the Chinese patent document cited in Applicant’s IDS of 7 January 2022 has been made of record, as well as another U.S. patent document relating generally to infusion sites.

	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM J. CERMAK whose telephone number is (571)272-0135.  The examiner can normally be reached on M-F 7:30 - 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan R. Price can be reached on 571.270.5421.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/ADAM J. CERMAK/
Assistant Patent Examiner
Art Unit 3783



/NATHAN R PRICE/Supervisory Patent Examiner, Art Unit 3783